 

Exhibit 10.4

 

Date: October 18, 2000 (the “Issuance Date”)

       

$

7,000,000.00

 

PROMISSORY NOTE AND STOCK PLEDGE AGREEMENT

 

FOR VALUE RECEIVED, the undersigned (the “Executive”), promises to pay to the
order of RADIO ONE, INC., a Delaware corporation (the “Company”), the aggregate
principal sum of Seven Million Dollars ($7,000,000.00) (the “Principal Amount”)
together with accrued interest hereon calculated in accordance with the
provisions of this Promissory Note and Stock Pledge Agreement (this “Note”).
This Note is being entered into in connection with the Executive’s purchase from
the Company at a price of $7.00 per share, of (i) Three Hundred Thirty-Three
Thousand Three Hundred Thirty-Four (333,334) shares (the “Purchased Class A
Common Stock”) of the Company’s Class A Common Stock, par value $.001 per share
(the “Class A Common Stock”), and (ii) Six Hundred Sixty-Six Thousand Six
Hundred Sixty-Six (666,666) shares (the “Purchased Class D Common Stock”) of the
Company’s Class D Common Stock, par value $.001 per share (the “Class D Common
Stock”) and is a full recourse obligation of the Executive. The Purchased Class
A Common Stock and the Purchased Class D Common Stock shall sometimes hereafter
be collectively referred to as the “Purchased Common Stock”. Capitalized terms
used but not defined herein shall have the meanings set forth in the Amended and
Restated Employment Agreement of even date herewith by and between the Executive
and the Company (the “Employment Agreement”).

 

1. Payment Provisions. The Executive agrees as follows, so long as any amount
hereunder is outstanding:

 

1.1. Interest. Interest shall accrue at the applicable federal rate (published
monthly by the Internal Revenue Service) as defined in Section 1274 of the
Internal Revenue Code of 1986, as amended, compounded annually, on the entire
Principal Amount from time to time unpaid until the date on which the Principal
Amount and all accrued and unpaid interest thereon have been paid in full.
Notwithstanding the foregoing, in no event shall the rate of interest hereunder
exceed the maximum interest rate permitted by applicable law.

 

1.2. Mandatory Prepayment. If at any time the Executive shall sell, transfer or
otherwise dispose of a number of shares of Purchased Common Stock (other than
transfers to the Company) greater than 20% of the shares of Purchased Common
Stock that have vested pursuant to Section 5.12(d) of the Employment Agreement
through the date of such sale, treating all such sales of Purchased Common Stock
through the date of the most recent such sale as a single transaction, the
Executive shall prepay a portion of the Principal Amount, plus all accrued but
unpaid interest thereon, equal to (a) the number of such excess shares times
$7.00, minus (b) all amounts previously prepaid pursuant to this Section 1.2.

 

1.3. Optional Prepayments. The Executive may, at any time or from time to time,
prepay all or part of the Principal Amount without premium or penalty. Any
prepayment shall first be applied to accrued but unpaid interest and shall then
be applied to such Principal Amount then outstanding.

 



--------------------------------------------------------------------------------

 

1.4. Place of Payments. All payments shall be made to the Company in lawful
money of the United States of America at the address of the Company as given in
Section 14 hereof.

 

1.5. Maturation Events. Upon the earliest to occur of the following, each of
which shall be deemed a “Maturation Event,” the Principal Amount then
outstanding, plus all accrued and unpaid interest thereon, shall become
immediately due and payable, without any demand, notice or other act on the part
of the Company:

 

(a) the first day after the tenth anniversary of the Issuance Date;

 

(b) the 60th day following termination of the Executive’s employment with the
Company or any of its subsidiaries, for any reason, including, but not limited
to, termination with Cause, termination without Cause, termination with Good
Reason, and termination without Good Reason; and

 

(c) any of (i) the entry of a decree or order by a court of competent
jurisdiction adjudging the Executive bankrupt or insolvent, (ii) the institution
of voluntary proceedings to adjudge the Executive bankrupt or insolvent, or
(iii) the failure of the Executive to obtain a stay or dismissal of involuntary
proceedings to adjudge the Executive bankrupt or insolvent within 90 days of the
institution of such proceedings.

 

The Executive may satisfy all or a portion of his obligations hereunder by
transferring to the Company, free and clear of any lien, security interest,
claim or other encumbrance (other than those arising under the Employment
Agreement), shares of the Purchased Common Stock. For purposes of determining
the amount of the Executive’s obligations hereunder thus satisfied, shares of
Purchased Common Stock that have not vested pursuant to Section 5.12(d) of the
Employment Agreement shall be deemed to have a value equal to $7.00 per share,
and shares of Purchased Common Stock that have vested pursuant to Section
5.12(d) of the Employment Agreement shall be deemed to have a per share value
equal to their Fair Market Value. For purposes hereof, the term “Fair Market
Value” per share, on any given date, means (i) with respect to Purchased Class A
Common Stock, the average for the preceding ten (10) trading days of the closing
prices of the sales of the Class A Common Stock on all securities exchanges on
which such stock may at the time be listed, or, if there have been no sales on
any such exchange on any day, the average of the highest bid and lowest asked
prices on all such exchanges at the end of such day, or, if on any day such
stock is not so listed, the average of the representative bid and asked prices
quoted on the Nasdaq Stock Market as of 4:00 P.M., New York time, or, if on any
day such stock is not quoted on the Nasdaq Stock Market, the average of the
highest bid and lowest asked prices on such day in the domestic over-the-counter
market as reported by the National Quotation Bureau, Incorporated, or any
similar successor organization; provided, if at any time the Class A Common
Stock is not listed or quoted, the Fair Market Value per share shall be
determined by the Board or a committee of the Board based on such factors as the
members thereof in the exercise of their business judgment reasonably consider
relevant, and (ii) with respect to Purchased Class D Common Stock, the average
for the preceding ten (10) trading days of the closing prices of the sales of
the Class D Common Stock on all securities exchanges

 

2



--------------------------------------------------------------------------------

on which such stock may at the time be listed, or, if there have been no sales
on any such exchange on any day, the average of the highest bid and lowest asked
prices on all such exchanges at the end of such day, or, if on any day such
stock is not so listed, the average of the representative bid and asked prices
quoted on the Nasdaq Stock Market as of 4:00 P.M., New York time, or, if on any
day such stock is not quoted on the Nasdaq Stock Market, the average of the
highest bid and lowest asked prices on such day in the domestic over-the-counter
market as reported by the National Quotation Bureau, Incorporated, or any
similar successor organization; provided, if at any time the Class D Common
Stock is not listed or quoted, the Fair Market Value per share shall be
determined by the Board or a committee of the Board based on such factors as the
members thereof in the exercise of their business judgment reasonably consider
relevant.

 

1.6. Pledge and Grant of Security Interest. As security for the prompt and
complete payment and performance of any and all obligations, now or hereafter
existing, of the Executive under this Note, including any extensions,
modifications, substitutions, amendments and renewals hereof, whether for
principal, interest, fees, premiums, expenses, reimbursement obligations,
indemnification or otherwise, the Executive hereby pledges to the Company, and
grants to the Company a security interest in, any and all of the Executive’s
right, title and interest in and to the following, whether now owned or existing
or hereafter acquired or owned (collectively, the “Collateral”):

 

(a) the Purchased Common Stock;

 

(b) all securities or other instruments issued as a distribution with respect
to, in substitution of, or in exchange for any of the Purchased Common Stock
(whether as a distribution in connection with any recapitalization,
reorganization or reclassification, a stock dividend or otherwise);

 

(c) any distributions of cash or property in respect of the items described in
the preceding clauses (a) and (b); and

 

(d) all proceeds and products of any of the foregoing items, however and
whenever acquired and in whatever form.

 

Notwithstanding the foregoing, the Executive shall be permitted to retain that
portion of any cash distributions or proceeds referred to above equal to the
Executive’s tax liability arising from the receipt of such cash distributions or
proceeds. For purposes hereof, the Executive’s tax liability with respect to any
such cash distributions or proceeds will be deemed to be the product of (i) the
amount of such distribution or proceeds and (ii) the combined highest marginal
federal, state and local income tax rate applicable to an individual residing in
the Executive’s tax domicile at the time of the Executive’s receipt of such
distribution or proceeds.

 

1.7. Delivery of Collateral; After-Acquired Collateral; Release of Collateral.

 

(a) Simultaneously with or prior to the execution of this Note, all certificates
or instruments representing or evidencing the Collateral shall be delivered to
and held by or on behalf of the Company and shall be in suitable form for
transfer by delivery, or shall be

 

3



--------------------------------------------------------------------------------

accompanied by duly executed instruments of transfer or assignment in blank,
including signature guarantees, all in form and substance reasonably
satisfactory to the Company. The Company shall have the right during the
existence of an Event of Default (as defined below) but without any requirement
for prior written notice to the Executive, to transfer to or to register in the
name of the Company or any of its nominees any or all of the Collateral.

 

(b) While this Note is in effect, if the Executive becomes entitled to receive
or receives any additional Collateral, the Executive shall accept such
Collateral on behalf of and for the benefit of the Company and shall promptly
deliver such additional Collateral to the Company together with duly executed
forms of assignment, and such additional Collateral shall be deemed to be part
of the Collateral hereunder. Any property (other than cash) paid or distributed
upon or with respect to any of the Collateral, shall be promptly paid over and
delivered to the Company to be held by the Company as further security for the
payment and performance in full of all of the obligations hereunder. Except as
provided in Section 1.6 hereof, any cash paid or distributed in respect of any
of the Collateral shall be immediately applied to the payment first of any
accrued and unpaid interest and, if all accrued and unpaid interest has been
paid, shall then be applied to reduce the Principal Amount then outstanding.

 

(c) Upon the indefeasible payment in full of all of the Executive’s obligations
hereunder (the date of such payment, the “Termination Date”), the Company shall,
at the request of the Executive, duly assign, transfer and deliver to the
Executive (without recourse and without any representations or warranty), and
release from pledge hereunder, such of the Collateral as may then be in the
possession of the Company and as has not theretofore been sold or otherwise
applied or released pursuant hereto, and shall surrender this Note to the
Executive for cancellation. Prior to the Termination Date, at the request of the
Executive, the Company shall duly assign, transfer and deliver to the Executive
(without recourse and without any representations or warranty), and release from
pledge hereunder, (i) that number of shares of Purchased Common Stock which,
combined with all other shares of Purchased Common Stock released pursuant to
this clause (i), does not exceed 20% of the shares of Purchased Common Stock
that have then become vested pursuant to Section 5.12(d) of the Employment
Agreement, and (ii) subject to receipt of the prepayment required by Section 1.2
hereof, any other shares of Purchased Common Stock that have become vested
pursuant to Section 5.12(d) of the Employment Agreement and which the Executive
then wishes to sell pursuant to a bona fide third party offer.

 

2. Representations and Warranties of the Executive. The Executive hereby
represents and warrants to the Company as of the date hereof and for so long as
any of the Executive’s obligations or liabilities under this Note remains
outstanding:

 

(a) the Executive has good and indefeasible title to the Collateral and has the
right to grant the security interest provided for herein, and none of the
Collateral is subject to any lien, pledge, charge, encumbrance or security
interest or right or option on the part of any third person to purchase or
otherwise acquire the Collateral or any part thereof. There exists no adverse
claim with respect to the Collateral;

 

4



--------------------------------------------------------------------------------

 

(b) this Note and the pledge of Collateral hereunder create a valid and
perfected first priority security interest in the Collateral;

 

(c) no security agreement, financing agreement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as may have been filed in favor of the Company
pursuant to this Note;

 

(d) the execution, delivery and performance by the Executive of this Note will
not constitute or result in a breach or default under or conflict with any
order, ruling or regulation of any court or other tribunal or of any
governmental commission or agency, or any agreement or other undertaking, to
which the Executive is a party or by which the Executive is bound;

 

(e) this Note accurately describes the Collateral owned and pledged by the
Executive;

 

(f) no dispute, right of setoff (except as specifically provided herein or in
the Employment Agreement), counterclaim or defense exists with respect to any
portion of the Collateral;

 

(g) the Executive’s signature on this Note is genuine and the Executive has the
legal competence and capacity to execute this Note and to perform the
Executive’s obligations hereunder; and

 

(h) this Note constitutes the legal, valid and binding obligation of the
Executive, enforceable in accordance with its terms.

 

3. Voting. So long as no Event of Default shall have occurred and be continuing,
the Executive shall be entitled to vote the Purchased Common Stock and to give
consents, waivers and ratifications in respect of the Collateral. All such
rights of the Executive to vote and give consents, waivers and ratifications
with respect to the Collateral shall, at the Company’s option, as evidenced by
the Company notifying the Executive of such election, cease during the existence
of an Event of Default.

 

4. Event of Default; Remedies. The failure of the Executive to pay the Principal
Amount then outstanding plus all accrued and unpaid interest thereon upon the
occurrence of a Maturation Event, or to prepay a portion of the Principal Amount
and all accrued but unpaid interest thereon as provided in Section 1.2, shall be
an “Event of Default” hereunder. During the existence of an Event of Default,
the Company may exercise any and all of the rights, powers and remedies of any
owner of the Collateral (including, without limitation, the right to vote the
Collateral) and shall have and may exercise without demand any and all of the
rights and remedies granted to a secured party upon default under the Uniform
Commercial Code of Maryland or otherwise available to the Company under
applicable law. Without limiting the foregoing, the Company is authorized to
sell, assign and deliver at its discretion, from time to time, all or any part
of the Collateral at any private sale or public auction, on not less than ten
(10) days written notice to the Executive, at such price or prices and upon such
terms as the

 

5



--------------------------------------------------------------------------------

Company may deem advisable. The Executive clearly understands that the Company
may, in its discretion, approach a restricted number of potential purchasers and
that a sale under such circumstances may yield a lower price for the Collateral
than would otherwise be obtainable if the same were registered and sold in the
open market. No sale so made in good faith by the Company shall be deemed to be
not “commercially reasonable” because so made. The Executive agrees that in the
event the Company shall, during the existence of an Event of Default, sell the
Collateral or any portion thereof at any private sale or sales, the Company
shall have the right to rely upon the advice and opinion of independent
appraisers and other persons, which appraisers and other persons are acceptable
to the Company, as to the best price reasonably obtainable upon such a private
sale thereof. The Executive shall have no right to redeem any of the Collateral
after any such sale or assignment. At any such sale or auction, the Company may
bid for, and become the purchaser of, the whole or any part of the Collateral
offered for sale. In case of any such sale, after deducting the costs,
reasonable attorneys’ fees and other expenses of sale and delivery, the
remaining proceeds of such sale shall be applied promptly to the payment first
of accrued interest and then to principal under the Note; provided that after
payment in full of the indebtedness evidenced by the Note, the balance of the
proceeds of sale then remaining shall be paid to the Executive, and the
Executive shall be entitled to the return of any of the Collateral remaining in
the hands of the Company.

 

5. Proxy and Power of Attorney. THE EXECUTIVE HEREBY IRREVOCABLY GRANTS TO THE
COMPANY SUCH EXECUTIVE’S PROXY EXERCISABLE ONLY DURING THE EXISTENCE OF AN EVENT
OF DEFAULT TO VOTE ANY COLLATERAL AND APPOINTS THE COMPANY AS THE EXECUTIVE’S
ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION, EXERCISABLE ONLY DURING THE
EXISTENCE OF AN EVENT OF DEFAULT UNDER THIS NOTE, TO PERFORM ALL OBLIGATIONS AND
EXERCISE ALL RIGHTS OF THE EXECUTIVE UNDER THIS NOTE. THE PROXY AND POWER OF
ATTORNEY GRANTED HEREIN ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE PRIOR
TO PAYMENT IN FULL OF THE INDEBTEDNESS EVIDENCED BY THIS NOTE.

 

6. Sale Without Registration. The Executive recognizes that registration under
the Securities Act of 1933, as amended (the “Securities Act”) (or other
applicable law), of the Collateral or compliance with the rules thereunder might
be required in order to effect any public sale of the Collateral and that the
Company may desire to effect one or more private or other sales not requiring
such registration or compliance in order to avoid the attendant delays and
uncertainty of such registration and compliance. The Executive therefore agrees
that if, at any time the Company shall determine to exercise its rights
hereunder to sell all or part of the Collateral, the Company, in its sole and
absolute discretion, may elect not to register the Collateral in question under
the Securities Act (or other applicable law) and that the Company may, in its
sole and absolute discretion, sell such Collateral by private or other sale not
requiring such registration in such manner and circumstances at the Company’s
sole and absolute discretion in order to effect such a sale in a commercially
reasonable manner without such registration. Without limiting the generality of
the foregoing, the Company may, in its sole and absolute discretion, (a)
approach and negotiate with one or more possible purchasers to effect such sale
and (b) restrict such sale to one or more purchasers, each of whom will
represent and agree that such purchaser is purchasing for its own account, for
investment and not with a view

 

6



--------------------------------------------------------------------------------

to the distribution or sale of such Collateral. The Executive hereby agrees that
such manner of disposition is commercially reasonable, and that the Company
shall not incur any responsibility for selling all or part of the Collateral at
a private or other sale, notwithstanding the possibility that a substantially
higher price might be realized if the sale were deferred until after
registration under the Securities Act or until made pursuant to one or more
rules or other exemptions from the registration provisions under the Securities
Act (or other applicable law).

 

7. No Requirement to Marshal. The Company shall not be required to marshal any
present or future security for (including, but not limited to, this Note and the
Collateral), or other assurances of payment of, the amounts due hereunder or to
resort to such security or other assurance of payment in any particular order.
All of the Company’s rights hereunder and in respect of such security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising. To the extent that it lawfully may, the Executive
hereby agrees that it will not invoke any law relating to the marshaling of
collateral that might delay or impede the enforcement of the Company’s rights
under this Note, and, to the extent that it lawfully may, the Executive hereby
irrevocably waives the benefits of all such laws.

 

8. Restrictions on Collateral. The Executive hereby covenants that, except as
otherwise provided herein, until such time as all of the outstanding principal
and interest on the Note has been repaid, the Executive shall not (a) without
the prior written consent of the Company, create, incur, assume or suffer to
exist any pledge, security interest, encumbrance, lien or charge of any kind
against any Collateral, other than the pledge thereof and security interest
therein provided for in this Note, or (ii) sell or otherwise transfer any
Collateral or any interest therein unless the proceeds associated with such sale
or transfer are applied against the accrued and unpaid interest on and principal
of the Note at the time of such sale or transfer.

 

9. Further Assurances. The Executive will do all such acts and will furnish to
the Company all such financing statements, certificates, legal opinions and
other documents and will obtain all such governmental consents and approvals and
will do or cause to be done all such other things as the Company may reasonably
request from time to time in order to give full effect to this Note and to
secure the rights of the Company hereunder, all without any cost or expense to
the Company. If the Company so elects, a photocopy of this Note clearly marked
as a copy may at any time and from time to time be filed by the Company as a
financing statement in any recording office in any jurisdiction.

 

10. The Company’s Exoneration. Under no circumstances shall the Company be
deemed to assume any responsibility for, or obligation or duty with respect to,
any part or all of the Collateral of any nature or kind or any matter or
proceedings arising out of or relating thereto, other than (a) to exercise
reasonable care in the physical custody of the Collateral and (b) after a
default shall have occurred and be continuing, to act in a commercially
reasonable manner. The Company shall not be required to take any action of any
kind to collect, preserve or protect its or the Executive’s rights in the
Collateral or against other parties thereto.

 

11. Waiver of Presentment, Demand and Dishonor.

 

7



--------------------------------------------------------------------------------

 

(a) The Executive hereby waives presentment for payment, protest, demand, notice
of protest, notice of nonpayment and diligence with respect to this Note, and
waives and renounces all rights to the benefits of any statute of limitations or
any moratorium, appraisement, exemption, or homestead now provided or that
hereafter may be provided by any federal or applicable state statute, including
but not limited to exemptions provided by or allowed under the Bankruptcy Code
of 1978, as amended, both as to the Executive and as to all of the Executive’s
property, whether real or personal, against the enforcement and collection of
the obligations evidenced by this Note and any and all extensions, renewals, and
modifications hereof.

 

(b) No failure on the part of the Company to exercise any right or remedy
hereunder nor to take action with respect to any event shall constitute waiver
of any such right or remedy or affect any right to take action with respect to
any event. No failure to accelerate the debt of the Executive evidenced hereby
by reason of an Event of Default or indulgence granted from time to time shall
be construed to be a waiver of the right to insist upon prompt payment
thereafter, or shall be deemed to be a novation of this Note or a reinstatement
of such debt evidenced hereby or a waiver of such right of acceleration or any
other right, or be construed so as to preclude the exercise of any right the
Company may have, whether by the laws of the state governing this Note, by
agreement or otherwise. The Executive hereby expressly waives the benefit of any
statute or rule of law or equity that would produce a result contrary to or in
conflict with the foregoing.

 

12. Enforcement Costs. The Executive agrees to pay, and to indemnify the Company
and hold the Company harmless from, against and for any and all liabilities,
obligations, claims, damages, actions, penalties, causes of action, losses,
judgments, suits, costs, expenses and disbursements, including without
limitation, reasonable attorneys’ fees, incurred or arising in connection with
the enforcement by the Company of its rights under this Note (“Enforcement
Costs”) and that any such Enforcement Costs shall be added to and become part of
the indebtedness evidenced by this Note, be payable immediately upon demand and
be a full-recourse obligation of the Executive.

 

13. Right of Offset. The Executive and the Company agree that concurrently with
the execution and delivery of this Note and Pledge Agreement Executive and the
Company are entering into the Employment Agreement which provides, among other
things, for the payment of various amounts to Executive. At the sole option of
Executive, any amounts due hereunder shall be offset against any amount owing
but not paid under or with respect to the Employment Agreement. Without limiting
the generality of the foregoing, if at the time this Note becomes due and
payable the conditions set forth in the Employment Agreement with respect to all
or part of the earning or vesting of the Extended Term Retention Bonus, or the
payment of all or part of the purchase price for the unvested Purchased Common
Stock have been satisfied but such Extended Term Retention Bonus or purchase
price has not been paid, Executive may offset the payment of this Note against
such Extended Term Retention Bonus or purchase price.

 

14. Notices. Any notice or other communication in connection with this Note
shall be in writing and shall, except as otherwise provided herein, be deemed to
have been duly given when (a) delivered by hand, (b) sent by telecopier (with
receipt confirmed), provided that a copy

 

8



--------------------------------------------------------------------------------

is mailed by certified mail, return receipt requested, or (c) when received by
the addressee, if sent by Express Mail, Federal Express or other reputable
express delivery service (receipt requested), in each case, at the appropriate
addresses and telecopier numbers as set forth below, or at such other address or
facsimile number as a party shall have specified by notice actually received by
the other party hereto:

 

If to the Executive, to him at :

 

Scott R. Royster

1519 Kingman Place, N.W.

Washington, D.C. 20005

Telephone: 202-238-9462

 

If to the Company, to it at:

 

Radio One, Inc.

5900 Princess Garden Parkway, 8th Floor

Lanham, MD 20706

Attention: Alfred C. Liggins, III

Telephone: 301-429-2643

Facsimile: 301-306-9694

 

with a copy to:

 

Kirkland & Ellis

655 Fifteenth Street, N.W., Suite 1200

Washington, DC 20005-5793

Attention: Terrance L. Bessey, Esq.

Telephone: 202-879-5000

Telecopier: 202-879-5200

 

15. Governing Law. The construction, validity and interpretation of this Note
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of law or conflict provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware).

 

16. Modifications. No amendment, modification, termination, discharge or waiver
of any provision of this Note shall be effective unless the same shall be set
forth in writing and signed by the Executive and the Company and then only to
the extent specifically set forth therein.

 

17. Severability. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition

 

9



--------------------------------------------------------------------------------

or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

18. Captions and Headings. Captions and headings are for convenience only, are
not a part of, and shall not be used to construe any provision of, this Note.

 

19. Counterparts. This Note may be executed in separate counterparts each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

 

[END OF DOCUMENT]

 

[SIGNATURE PAGE FOLLOWS]

 

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto set my hand to this Promissory Note and
Stock Pledge Agreement as of the 18th day of October, 2000.

 

 

/S/  SCOTT R. ROYSTER

--------------------------------------------------------------------------------

Scott R. Royster

 

 

RADIO ONE, INC.

   

By:    

 

/S/  ALFRED C. LIGGINS

 

--------------------------------------------------------------------------------

   

Name: Alfred C. Liggins

   

Title: President

 

11